Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3-4 have been cancelled; Claims 6-7 and 9-10 are withdrawn as non-elected claims; claim 11 is added as new claim; and Claims 1-2, 5, 8, and 11 remain for examination, wherein claim 1 is an independent claim. 

Claim Objections
Claims 6 and 9 are objected to because of the following informalities:  “…” between equation and formula (1); and equation and formula (2) in the instant claims should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-2, 5, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (WO 2014171063 A1, corresponding US PG-pub 2016/0076124 A1, listed in IDS filed on 8/14/2019, thereafter PG’124) in view of Mega et al (US-PG-pub 2004/0231393 A1, thereafter PG’393).
PG’124 in view of PG’393 is applied to the instant claims 1-2, 5, and 8 for the same reason as stated in the previous office action dated 6/17/2021.
Regarding the instant claim 11, PG’124 provides properties for #T2 at #45 in table 7B with TS 1188 and YS 1045, the calculated yield ratio is about 0.88, which reads on the claimed limitation. 
For clarification, still regarding the number density of the secondary phase in the instant claim 1, which fully depend on the RC and hot rolling reduction as discussed in the instant specification and cooling rate after rolling (refer to par.[0089]-[0095] of the PG-pub of the instant application). The RC is about 1003oC for the #T2 in table 5 and PG’124 specify finish rolling temperature is 920oC for #44 and 910oC for #45 and cooling to temperature 360oC for #45 and 420oC for #45 in table 6B of PG’124 and PG’124 also teaches the reduction 50% or more in temperature range 1000oC or lower (par.[0114] of PG’124), which reads on the prefer rolling parameter ranges as recited in oC, which overlaps the preferred cooling stop temperature range as disclosed in the withdrawn claims 6 and 9. MPEP 2144 05 I. Since PG’124 teaches the same alloy manufactured by the similar process parameters to obtain the similar phases as recited in the instant invention, the claimed number density of the secondary phase would be highly expected form the alloy of PG’124. MPEP 2112 01 and 2145 II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 9-16 of copending application No. 17/262,884 (US-PG-pub 2021/0140007 A1) is applied to the instant claims 1-2, 5, and 8 for the same reason as stated in the previous office action dated 6/17/2021.
Regarding claim 11, the copending application No. 17/262,884 provides examples with yield ratio within the claimed range (Table 3-1 of the copending application No. 17/262,884).

Response to Arguments
Applicant's arguments filed on 9/8/2021 with respect to Claims 1-2, 5, 8, and 11 have been fully considered but they are moot in view of the new ground rejection above. Regarding the Applicant’s arguments related to the amended features in the instant claims, the Examiner’s position has stated as above. 
Applicant’s arguments are summarized as follows:
1, The Action fails to establish a case of prima facie obviousness because Yamazaki et al (PG’124) fails to teach Applicant’s claimed limitations: (i) the cited area fraction and average grain size of the bainite phase in the Action is from PG’124 and PG’124 teaches away this limitation; (ii) the average grain size of cementite, which is not included in the claimed secondary phase.
oC.
3, the comparison examples in the instant specification has shown the criticality of the process steps as claimed in the instant invention.
In response:
Regarding the argument 1, Firstly, PG’124 not only specify the area fraction of bainite phase is more than 95% and the average grain size of the bainite phase is 3 m or less (par.[0007] and [0011] of PG’124), which including the grain size of the secondary phase, but also provides example #44 and  #45 (steel #T2) in table 7B having 95 area % Bainite and the martensite as second phase (with 0.58 mass% cementite). Secondly, it is noted that there is no limitation in the instant claims to exclude cementite in the secondary phase or even including cementite as additional phase. Finally, as discussed in the rejection above, the number density of the secondary phase is recognized as a feature fully depend on the RC, hot rolling reduction, and cooling conditions after rolling as discussed in the instant specification (refer to par.[0089]-[0095] of the PG-pub of the instant application). The RC is about 1003oC for the #T2 in table 5 according the formula (1) and Ms is about 414oC according to formula (2) in the withdrawn claim 6 and 9. PG’124 specify finish rolling temperature is 920oC for #44 and 910oC for #45 and cooling to temperature 360oC for #44 and 420oC for #45 in table 6B of PG’124, which is within the prefer hot rolling parameter ranges as recited in the instant invention (refer to the withdrawn claims 6 and 9 of the instant application). Since PG’124 teaches the same alloy manufactured by the 
Regarding the argument 2, PG’124 specify the same RC, finishing rolling temperature, and cooling rate and cooling stop temperature as disclosed in the instant invention as discussed above. PG’124 also teaches the reduction 50% or more in temperature range 1000oC or lower (par.[0114] of PG’124), which reads on the reduction rate below the RC of T2 steel of PG’124. PG’124 provides coiling temperature 300-450oC, which overlaps the preferred cooling stop temperature range as disclosed in the withdrawn claims 6 and 9. MPEP 2144 05 I.
Regarding the argument 3, the comparison samples NO.4, No.9, and No.20 provided by the instant invention do not have the claimed phases, which are different to the #T2 in table 5 and PG’124, which has obtained the same main and similar secondary phases as claimed. Therefore, there is no persuasive evidence to show the unexpected results as argued.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JIE YANG/Primary Examiner, Art Unit 1734